Exhibit 10.23

SUMMARY OF DIRECTOR AND NAMED EXECUTIVE OFFICER COMPENSATION

 

I. DIRECTOR COMPENSATION

In 2007, Austin A. Adams, Edward A. Kangas and Leo J. Pound each received an
annual director fee of $100,000, payable in quarterly installments, plus
reimbursement of expenses incurred in attending Board and committee meetings. In
addition, Mr. Kangas received an annual fee of $50,000 for his services as Lead
Director and Mr. Pound received an annual fee of $25,000 for his services as
Chairman of the audit committee. In 2007, we paid $15,097 for premiums for
coverage for Mr. Pound and his family under our health insurance plan. In
addition, on February 2, 2007, Messrs. Adams, Kangas and Pound were each granted
2,772.70005 restricted shares of our Class A common stock. These restricted
shares vest annually in 25 percent increments, beginning on the first
anniversary of the date of grant.

 

II. EXECUTIVE COMPENSATION

The compensation paid to our executive officers consists of the following
elements:

 

  •  

base salary;

 

  •  

performance-based cash bonuses;

 

  •  

equity compensation;

 

  •  

severance benefits, death benefits and right to participate in a nonqualified
deferred compensation plan;

 

  •  

other benefits, such as the use of an automobile and, in the case of Michael J.
Barrist, the personal use of an airplane; and

 

  •  

benefits that are generally available to all full-time employees of NCO, such as
participation in group medical, disability and life insurance plans and a 401(k)
plan.

Each of the executive officers has an employment agreement with NCO pursuant to
which such officer is paid the minimum base annual compensation set forth in the
agreement subject to such increases as may be approved by NCO’s Compensation
Committee. At a minimum, such base salaries are to be adjusted each year in
accordance with changes in the Consumer Price Index for the Philadelphia area.

NCO has a management incentive program for its executive officers, which is not
set forth in a written agreement. Each year the Board or the Compensation
Committee sets goals, including targets for earnings before interest, taxes,
depreciation and amortization, referred to as EBITDA, for the executive officers
as a group. The participants have the potential to earn a cash bonus up to a
maximum based on a percentage of each eligible participant’s base salary,
ranging from 75 percent to 100 percent depending on their position (“Bonus
Percentage”), which is stipulated in each executive officer’s respective
employment agreement.

In 2006, NCO adopted the Restricted Share Plan which authorizes grants of
restricted shares of NCO’s Class A common stock to its officers and key
employees. On August 10, 2007, each of Messrs. Schwab, Gindin, Leckerman and
Winokur were awarded 4,443.05152, 4,443.05152, 5,668.72091 and 3,971.64022
restricted shares of Class A common stock, respectively. The shares of
restricted stock granted under the Restricted Share Plan vest annually in 25
percent increments upon each anniversary of the date of grant, each, referred to
as an annual vesting date, provided that the recipient remains employed by us.
In addition, if a recipient’s employment is terminated by us without Cause (as
defined in the Restricted Share Plan) or if a recipient terminates his
employment with us for Good Reason (as defined in the Restricted Share Plan)
within three months immediately preceding an annual vesting date, such award
will immediately vest with respect to the 25 percent of the then unvested shares
that would have vested had such recipient remained employed through the annual
vesting date. In addition, each restricted share award will immediately vest in
full in the event a Change in Control or Public Offering (each as defined in the
Restricted Share Plan) occurs. In the future, the Compensation Committee, on a
discretionary basis, may elect to award NCO’s executive officers restricted
stock under the Restricted Share Plan, although there is no obligation for NCO
to do so and NCO does not expect any such awards to be material.



--------------------------------------------------------------------------------

Each executive officer’s employment agreement contains termination provisions
that provide each respective executive officer with severance payments if their
respective employment is terminated in specified circumstances. NCO has an
Executive Salary Continuation Plan that provides beneficiaries of designated
participants with a salary continuation benefit in the event of the
participant’s death while employed by NCO. NCO provides its executive officers
the use of an automobile leased by us at prices ranging from $970 to $2,200 per
month or a monthly cash allowance for an equivalent amount. Mr. Barrist’s
compensation also includes the use by Mr. Barrist of an aggregate of 150 hours
on an airplane that is partly owned by NCO for both business and personal use,
as determined by Mr. Barrist in his discretion.

The following table sets forth the current base salaries and Bonus Percentage of
NCO’s CEO and each of the executive officers who were named in the 2007 Summary
Compensation Table in NCO’s Annual Report on Form 10-K for the year ended
December 31, 2007 (the “Named Executive Officers”). The salaries set forth below
reflect the CPI adjustment required under the employment agreements that were
made effective as of January 1, 2008.

 

Name and Position

   Salary    Bonus
Percentage  

Michael J. Barrist
President & Chief Executive Officer

   $ 784,982    100 %

John R. Schwab
Executive Vice President, Finance, Chief Financial Officer and Treasurer

   $ 345,104    75 %

Joshua Gindin, Esq.
Executive Vice President and General Counsel

   $ 384,074    75 %

Steven Leckerman
Executive Vice President and Chief Operating Officer—Global Services

   $ 646,313    100 %

Steven L. Winokur
Executive Vice President and Chief Administrative Officer

   $ 441,308    100 %